Citation Nr: 1125893	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  08-03 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right shoulder disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active military service from May 1983 to June 1998.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

According to a statement received in December 2005, the Veteran alleged clear and unmistakable error (CUE) in a September 1998 rating decision which granted service connection for several disabilities but did not adjudicate a claim of service connection for a right shoulder disability.  In a letter dated in February 2006, the RO informed the Veteran that it was unable to process his claim because he had not met the criteria for alleging a CUE claim.  The Veteran has continued his arguments regarding CUE in the September 1998 rating action.  The Veteran's representative argues that the February 2006 letter constitutes a denial of the claim, that the Veteran has also submitted a notice of disagreement in September 2006, and therefore, the Board has jurisdiction of this issue.  However, the Board disagrees and does not find that this notification letter amounts to formal adjudication of this issue.  As the Agency of Original Jurisdiction (AOJ) has not initially adjudicated this additional claim, the Board does not have jurisdiction over it.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).  Moreover, in order to avoid any potential prejudice to the Veteran by the lack of formal adjudication of the claim and to give the Veteran every possible consideration in connection with this claim, the Board will refer the case for appropriate development and consideration.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  



REMAND

The Veteran contends that he has a right shoulder disability that had its onset during military service.  In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

The record shows that a VA pre-discharge examination was conducted in April 1998.  The examination report includes a diagnosis of bilateral shoulder strain.  More recently, in light of the Veteran's medical history, a VA examination was conducted in May 2006.  The diagnoses included right rotator cuff impingement syndrome and right shoulder strain.  Therefore, the Veteran has two of the three elements (in-service diagnosis and current disability) as outlined in the Shedden analysis.  So resolution of this claim turns on whether there is probative evidence linking the right shoulder disabilities to the Veteran's military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."). See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

However, the VA nurse practitioner who conducted the examination did not comment on whether the Veteran's current right shoulder disabilities were incurred in service.  The United States Court of Appeals for Veterans Claims (Court) has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision"). 

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  The RO/AMC must forward the claims file to the examiner who performed the May 2006 VA joint examination of the Veteran (or a suitable substitute if this individual is unavailable) for an addendum that concerns the nature and etiology of any current right shoulder disability.  

The examiner should opine as to whether it is at least as likely as not (50 percent or more probability) that any current right shoulder disability was incurred in or aggravated by the Veteran's service.  The examiner must consider the Veteran's statements regarding any continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).

If at all possible, this examiner is asked and encouraged to try and provide some definitive comment on this determinative issue of causation, rather than merely stating he or she cannot provide this opinion without resorting to speculation.  If, however, this is the examiner's only recourse (unable to provide this requested opinion without resorting to speculation), then he or she needs to discuss or explain why this requested opinion cannot be provided so that it is certain no additional comment is possible based on the available evidence or evidence that is obtainable.

It may be necessary to have the Veteran reexamined, but this is left to the examiner's discretion as to whether another examination is needed to make this remaining determination.

Whoever is designated to provide this additional comment must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary, citing to specific evidence in the file.  To facilitate providing this additional comment, it is imperative the designated examiner review the claims file for relevant medical and other history.  Review includes considering this remand.

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development action has been completed and that no other notification or development action, in addition to that directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

3.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran is hereby informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claim.  38 C.F.R. § 3.655.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


